Citation Nr: 0715272	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-19 720	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss from August 23, 2002.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1957 to March 1978.  His service records 
reflect that he served in the Republic of Vietnam.  His 
military decorations include the Combat Action Ribbon and the 
Bronze Star Medal with combat "V" device to denote valor.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for bilateral 
hearing loss, effective from August 23, 2002 (the date upon 
which the veteran's original claim for VA compensation for 
this disability was filed with VA).  The veteran sought to 
appeal the initial noncompensable evaluation assigned. 


FINDINGS OF FACT

In correspondence received in November 2006, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant in which a withdrawal of this 
appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has formally withdrawn this appeal via written correspondence 
received by VA in November 2006 and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a June 2003 RO rating decision assigning a 
noncompensable initial evaluation for bilateral hearing loss, 
effective from August 23, 2002, is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


